Title: From George Washington to William Pearce, 31 May 1795
From: Washington, George
To: Pearce, William


          
            Mr Pearce,
            Philadelphia 31st May 1795
          
          I am quite surprized to find by your letter of the 24th instant (which with the Reports came duly to hand) that your crops had stood in need of Rain. There has been no three days together without it, at this place, since I arrived here; and some times for whole days and nights, with little or no intermission.
          The exhausted state of Provisions (bread) in Europe; the demand for flour there; and the bad prospect for grain where most of it was usually grown, leaves not a doubt but that every thing of the bread kind, or substitutes for it, will bear a high price in autumn. Sometime ago I recommended it to you to plant a good many Potatoes—this I repeat, and wish also that you wd lay yourself out for more Buck wheat than usual, for a crop. I have heard much of the white (homony) Bean as being very productive, and a ready sale: suppose you were to devote an Acre of Corn ground to this purpose, to see what the yield would be: or, if they would do without something to run upon, & support them, to plant an acre or two without Corn, in No. 6 at Union farm; by the side of the Corn you cultivate in that field.
          Cut the forward wheat in good season, & save all for Seed.

Doctr Stuart thinks it more subject to weavil than the common wheat; If so, you will judge whether it can best be preserved from them in stacks or otherwise, and do with it as shall seem best to you.
          How does the honey locust stand transplanting? If well, follow it up as long as the season will answer.
          The Gardener does not, I perceive, take any notice of the boy in his report. this he ought to do.
          Has no remedy been discovered for the disorder in horses? If I should loose my Plough horses—or even have them rendered unfit for work, it will be unfortunate. I am Your friend & well wisher
          
            Go: Washington
          
        